IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 96-20135

                         Summary Calendar


JUAN GARCIA PEREZ,
                                          Petitioner-Appellant,

                              versus
GARY L. JOHNSON, Director,
Texas Department of Criminal Justice,
Institutional Division,
                                          Respondent-Appellee.




           Appeal from the United States District Court
                For the Southern District of Texas
                          (CA H-95-3524)


                         October 14, 1997

Before HIGGINBOTHAM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Garcia Perez petitions for panel rehearing and rehearing

en banc.   We affirmed the denial of Perez’s petition for habeas

relief under 28 U.S.C. § 2254.        Treating the Suggestion for

Rehearing En Banc as a Petition for Panel Rehearing, the Petition

for Panel Rehearing is DENIED.   No member of the panel nor Judge in

regular active service of the Court having requested that the Court


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
be polled on rehearing en banc (FRAP and Local Rule 35), the

Suggestion for Rehearing En Banc is DENIED.

     Perez contends that there are sufficient issues of material

fact as to his trial counsel’s ineffectiveness to defeat the

state’s motion for summary judgment.          He argues that evidence

developed in a 1993 evidentiary hearing before a different judge

and in a different proceeding presents a fact issue.            Because, in

his response to the state’s summary judgment motion, Perez made no

effort to direct the district court’s attention to this purported

evidence, we will not permit him to rely on the record on appeal.

Accordingly, we deny his petition for rehearing.

     In his pro se petition for habeas relief, Perez alleged, among

other things, that his trial counsel was ineffective in failing to

inform him that the crime with which he was charged qualified as a

felony, thereby subjecting him to possible sentence enhancement

under Texas’s habitual offender provisions.         As a result, Perez

claims he rejected a plea offer that included a shorter prison

sentence than that eventually handed to him by the trial court.

     The state moved for summary judgment, arguing that Perez’s

allegations were merely conclusory and thus did not warrant relief.

In his response to the motion for summary judgment, Perez made no

mention of the plea agreement or the record of the 1993 hearing,

stating   only   that   “[p]etitioner   has   alleged   facts    which   are

supported by official court records entitling him to relief.”



                                   2
       Perez’s response to the state’s summary judgment motion was

inadequate.         We   recognize   that     Perez   is    a     pro    se    litigant;

accordingly, we are under the duty to construe his pleadings

liberally.     See, e.g., McCrae v. Hankins, 720 F.2d 863, 865 (5th

Cir.   1983)   (stating       that   appellate    court          has    duty    to   read

plaintiff’s     pro      se   response   to   motion       for    summary      judgment

liberally).     Nevertheless, Perez’s pro se status does not relieve

him of the procedural obligations imposed on all other litigants.

See Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981).                                In

response to a summary judgment motion, a litigant, whether pro se

or represented, has the duty to present to the district court the

evidence that creates a genuine issue of material fact.                               See

Murrell v. Bennett, 615 F.2d 306, 309 (5th Cir. 1980).                          Perez’s

vague reference to “official court records” did no such thing.

       We acknowledge that the record of the 1993 evidentiary hearing

was before the district court, as the court relied upon the state’s

citations to the hearing in granting summary judgment.                         But we do

not require courts to scour the record for factual issues that

might support a pro se litigant’s position; it is that litigant’s

obligation     to    direct    the   court’s    attention         to    the    relevant

evidence.    See United States v. Wilkes, 20 F.3d 651, 653 (5th Cir.

1994) (pro se appellant must identify in his brief the specific

portions of the record that contain the facts or issues that

warrant appellate relief).           Here, Perez’s only support for his

ineffectiveness claim was his own conclusory allegations; he made

                                         3
no effort to present any other specific evidence to the district

court.

    We DENY the petition for rehearing.




                               4